

HERC HOLDINGS INC.
2008 OMNIBUS INCENTIVE PLAN
(as amended and restated effective as of June 30, 2016)
ARTICLE I    

PURPOSES
The purposes of the Plan are to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase shareholder
value by (a) motivating superior performance by Participants, (b) providing
Participants with an ownership interest in the Company, and (c) enabling the
Company and the Subsidiaries to attract and retain the services of outstanding
Employees upon whose judgment, interest and special effort the successful
conduct of its operations is largely dependent.
ARTICLE II    

DEFINITIONS
2.1    Certain Definitions. Capitalized terms used herein without definition
shall have the respective meanings set forth below:
"Adjustment Event" means any dividend payable in capital stock, stock split,
share combination, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event affecting the Common Stock.
"Affiliate" means, with respect to any person, any other person controlled by,
controlling or under common control with such person.
"Alternative Award" has the meaning given in Section 9.2.
"Award" means any Option, Stock Appreciation Right, Performance Stock,
Performance Stock Unit, Performance Unit, Restricted Stock, Restricted Stock
Unit, Share Award or Deferred Stock Unit granted pursuant to the Plan, including
an Award combining two or more types in a single grant.
"Award Agreement" means any written agreement, contract, or other instrument or
document evidencing any Award granted by the Committee pursuant to the Plan. The
terms of any plan or guideline adopted by the Committee and applicable to an
Award shall be deemed incorporated in and part of the related Award Agreement.
The Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-







--------------------------------------------------------------------------------




paper means for the Participant’s acceptance of, or actions under, an Award
Agreement unless otherwise expressly specified herein. In the event of any
inconsistency or conflict between the terms of the Plan and an Award Agreement,
the terms of the Plan shall govern.
"Business" has the meaning given in Section 5.5.
"Board" means the Board of Directors of the Company.
"Cause" means, except as otherwise defined in an Award Agreement, with respect
to any Participant (as determined by the Committee) (i) willful and continued
failure to perform substantially the Participant's material duties with the
Company (other than any such failure resulting from the Participant's incapacity
as a result of physical or mental illness) after a written demand for
substantial performance specifying the manner in which the Participant has not
performed such duties is delivered to the Participant by the person or entity
that supervises or manages the Participant, (ii) engaging in willful and serious
misconduct that is injurious to the Company or any of its Subsidiaries, (iii)
one or more acts of fraud or personal dishonesty resulting in or intended to
result in personal enrichment at the expense of the Company or any of its
Subsidiaries, (iv) substantial abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs the Participant's
job performance, (v) material violation of any Company policy that results in
harm to the Company or any of its Subsidiaries or (vi) indictment for or
conviction of (or plea of guilty or nolo contendere) to a felony or of any crime
(whether or not a felony) involving moral turpitude. A "Termination for Cause,"
shall include a determination by the Committee following a Participant's
termination of employment for any other reason that, prior to such termination
of employment, circumstances constituting Cause existed with respect to such
Participant.
"Change in Control" means the first occurrence of any of the following events
after the effective date of the Plan:
(a)    the acquisition by any person, entity or "group" (as defined in Section
13(d) of the Exchange Act), other than the Company, the Subsidiaries, or any
employee benefit plan of the Company or the Subsidiaries of 50% or more of the
combined voting power of the Company's then outstanding voting securities;
(b)    within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected to the Board, or
nominated for election, by a majority of the Incumbent Directors then still in
office shall be deemed to be an Incumbent Director for purposes of this clause
(b);
(c)    the merger or consolidation of the Company as a result of which persons
who were owners of the voting securities of the Company, immediately prior to
such merger or consolidation do not, immediately thereafter, own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company.


2



--------------------------------------------------------------------------------




(d)    the approval by the Company's shareholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation own, directly or indirectly,
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the entity that holds substantially all of the assets
of the Company following such event; and
(e)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.
"Change in Control Price" means the price per share on a fully diluted basis
offered in conjunction with any transaction resulting in a Change in Control, as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash.
"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
"Committee" means the Compensation Committee of the Board or, if applicable, the
delegate of the Compensation Committee of the Board as permitted or required
herein.
"Common Stock" means the common stock, par value $0.01 per share, of the Company
and any other securities into which the Common Stock is changed or for which the
Common Stock is exchanged.
"Company" means Herc Holdings Inc., a Delaware corporation, and any successor
thereto.
"Covered Period" has the meaning given in Section 5.5.
"Deferred Annual Amount" has the meaning given in Section 8.1.
"Deferred Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at the end of a specified period of time.
"Disability" means, unless otherwise provided in an Award Agreement, a physical
or mental disability or infirmity that prevents or is reasonably expected to
prevent the performance of a


3



--------------------------------------------------------------------------------




Participant's employment-related duties for a period of six months or longer
and, within 30 days after the Company notifies the Participant in writing that
it intends to terminate his employment, the Participant shall not have returned
to the performance of his employment-related duties on a full-time basis;
provided, that (i) for purposes of Section 5.3(a) in respect of ISOs, the term
"Disability" shall have the meaning assigned to the term "Permanent and Total
Disability" by section 22(e)(3) of the Code (i.e., physical or mental disability
or infirmity lasting not less than 12 months), and (ii) with respect to any
Award that constitutes deferred compensation subject to section 409A of the
Code, "Disability" shall have the meaning set forth in section 409A(a)(2)(c) of
the Code. The Committee's reasoned and good faith judgment of Disability shall
be final, binding and conclusive, and shall be based on such competent medical
evidence as shall be presented to it by such Participant and/or by any physician
or group of physicians or other competent medical expert employed by the
Participant or the Company to advise the Committee. Notwithstanding the
foregoing (but except in the case of ISOs and awards subject to section 409A of
the Code), with respect to any Participant who is a party to an employment
agreement with the Company or any Subsidiary, "Disability" shall have the
meaning, if any, specified in such Participant's employment agreement.
"Dividend Equivalents" means an amount equal to any dividends and distributions
paid by the Company with respect to the number of shares of Common Stock subject
to an Award.
"Employee" means any non-employee director, officer or employee of, or any
natural person who is a consultant to, the Company or any Subsidiary.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.
"Executive Officer" means each person who is an officer of the Company or any
Subsidiary and who is subject to the reporting requirements under Section 16(a)
of the Exchange Act.
"Fair Market Value" means, unless otherwise defined in an Award Agreement, as of
any date, the closing price of one share of Common Stock on the New York Stock
Exchange (or on such other recognized market or quotation system on which the
trading prices of Common Stock are traded or quoted at the relevant time) on the
date as of which such Fair Market Value is determined. If there are no Common
Stock transactions reported on the New York Stock Exchange (or on such other
exchange or system as described above) on such date, Fair Market Value shall
mean the closing price for a share of Common Stock on the immediately preceding
day on which Common Stock transactions were so reported.
"Incumbent Director" means, with respect to any period of time specified under
the Plan for purposes of determining a Change in Control, the persons who were
members of the Board at the beginning of such period; provided, that a director
elected, or nominated for election, to the Board in connection with a proxy
contest shall not be considered an Incumbent Director.


4



--------------------------------------------------------------------------------




"ISOs" has the meaning given in Section 5.1(a).
"New Employer" means a Participant's employer, or the parent or a subsidiary of
such employer, immediately following a Change in Control.
"NSOs" has the meaning given in Section 5.1(a).
"Option" means the right granted to a Participant pursuant to the Plan to
purchase a stated number of shares of Common Stock at a stated price for a
specified period of time.
"Option/SAR Financial Gain" has the meaning given in Section 5.5.
"Participant" means any Employee or prospective Employee designated by the
Committee to receive an Award under the Plan.
"Performance Period" means the period, as determined by the Committee, during
which the performance of the Company, any Subsidiary, any business unit and any
individual is measured to determine whether and the extent to which the
applicable performance measures have been achieved, provided that each such
period shall be no greater than five years in length.
"Performance Stock" means a grant of a stated number of shares of Common Stock
to a Participant under the Plan that is forfeitable by the Participant until the
attainment of specified performance goals, or until otherwise determined by the
Committee or in accordance with the Plan, subject to the continuous employment
of the Participant through the completion of the applicable Performance Period
(or such portion of the applicable Performance Period as otherwise provided in
Article VI).
"Performance Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at a specified time that is forfeitable by the Participant
until the attainment of specified performance goals, or until otherwise
determined by the Committee or in accordance with the Plan, subject to the
continuous employment of the Participant through the completion of the
applicable Performance Period (or such portion of the applicable Performance
Period as otherwise provided in Article VI).
"Performance Unit" means a Participant's contractual right to receive a
cash-denominated award, payable in cash or shares of Common Stock or a
combination thereof, under the Plan at a specified time that is forfeitable by
the Participant until the attainment of specified performance goals, or until
otherwise determined by the Committee or in accordance with the Plan, subject to
the continuous employment of the Participant through the applicable Performance
Period (or such portion of the applicable Performance Period as otherwise
provided in Article VI).


5



--------------------------------------------------------------------------------




"Performance-Based Financial Gain" has the meaning given in Section 6.7.
"Permitted Transferee" has the meaning given in Section 11.1.
"Plan" means this Herc Holdings Inc. 2008 Omnibus Incentive Plan (formerly known
as the Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan), as the same may
be interpreted by the Committee and/or be amended from time to time.
"Prior Plans" means the Hertz Global Holdings, Inc. Stock Incentive Plan and the
Hertz Global Holdings, Inc. Director Stock Incentive Plan.
"Replacement Award" means an Award made to employees of companies or businesses
acquired by the Company to replace incentive awards and opportunities held by
such employees prior to such acquisition.
"Restricted Stock" means a grant of a stated number of shares of Common Stock to
a Participant under the Plan that is forfeitable by the Participant until the
completion of a specified period of future service, or until otherwise
determined by the Committee or in accordance with the Plan.
"Restricted Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at the end of a specified period of time that is
forfeitable by the Participant until the completion of a specified period of
future service, or until otherwise determined by the Committee or in accordance
with the Plan.
"Restriction-Based Financial Gain" has the same meaning given in Section 7.6.
"Restriction Period" means (i) with respect to any Performance Stock,
Performance Stock Unit or Performance Unit, the period beginning on the grant
date of such Award and ending on the certification by the Committee that the
performance objectives or objectives for the applicable Performance Period have
been attained (in whole or in part) in accordance with Section 6.2(d), (ii) with
respect to any Restricted Stock or Restricted Stock Unit, the Restriction Period
specified in the Award Agreement evidencing such Award, and (iii) with respect
to any freestanding Deferred Stock Unit as to which the Committee has specified
a Restriction Period in accordance with Section 8.4, the Restriction Period so
specified.
"Retained Award" has the meaning given in Section 6.6(a).
"Retained Retirement Award" has the meaning given in Section 6.6(b).


6



--------------------------------------------------------------------------------




"Retirement" means, except as otherwise defined in an Award Agreement, a
Participant's retirement from active employment with the Company and any
Subsidiary at or after such Participant attains age 65, or after such
Participant attains age 55 and has provided, at minimum, 10 years of service to
the Company or any Subsidiary.
"Share Award" means an Award of unrestricted shares of Common Stock pursuant to
Section 7.8 of the Plan.
"Stock Appreciation Right" means, with respect to shares of Common Stock, the
right to receive a payment from the Company in cash and/or shares of Common
Stock equal to the product of (i) the excess, if any, of the Fair Market Value
of one share of Common Stock on the exercise date over a specified base price
fixed by the Committee on the grant date, multiplied by (ii) a stated number of
shares of Common Stock.
"Subsidiary" means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the combined voting power of all
classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.
"Vesting Date" means (i) with respect to any Performance Stock, Performance
Stock Unit, Performance Unit, Restricted Stock or Restricted Stock Unit, the
expiration date of the applicable Restriction Period, and (ii) with respect to
any Option or Stock Appreciation Right, the date such Award first becomes
exercisable in accordance with the Plan and the Award Agreement evidencing such
Award.
"Wrongful Conduct" has the meaning given in Section 5.5.
"Wrongful Conduct Period" has the meaning given in Section 5.5.
2.2    Gender and Number. Except when otherwise indicated by the context, words
in the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
ARTICLE III    

POWERS OF THE COMMITTEE
3.1    Eligibility and Participation. Participants in the Plan shall be those
Employees designated by the Committee (or its delegate) to participate in the
Plan.
3.2    Power to Grant and Establish Terms of Awards. The Committee shall have
the authority, subject to the terms of the Plan, to determine the Employees to
whom Awards shall be granted, the type or types of Awards to be granted and the
terms and conditions of any and all Awards


7



--------------------------------------------------------------------------------




including, but not limited to, the number of shares of Common Stock subject to
an Award, the time or times at which Awards shall be granted, and the terms and
conditions of applicable Award Agreements. The Committee may establish different
terms and conditions for different types of Awards, for different Participants
receiving the same type of Award, and for the same Participant for each type of
Award such Participant may receive, whether or not granted at the same or
different times.
3.3    Administration. The Committee shall be responsible for the administration
of the Plan. Any Awards granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall
determine. The Committee shall have authority to prescribe, amend and rescind
rules and regulations relating to the Plan, to provide for conditions deemed
necessary or advisable to protect the interests of the Company, to interpret the
Plan and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan and to carry out its provisions
and purposes. Any determination, interpretation or other action made or taken
(including any failure to make any determination or interpretation, or take any
other action) by the Committee pursuant to the provisions of the Plan, shall, to
the greatest extent permitted by law, be within its sole and absolute discretion
and shall be final, binding and conclusive for all purposes and upon all persons
and shall be given deference in any proceeding with respect thereto. The
Committee may appoint accountants, actuaries, counsel, advisors and other
persons that it deems necessary or desirable in connection with the
administration of the Plan. The Committee’s determinations under the Plan need
not be uniform and may be made by the Committee selectively among persons who
receive, or are eligible to receive, Awards under the Plan, whether or not such
persons are similarly situated. To the maximum extent permitted by law, no
member of the Committee shall be liable for any action taken or decision made in
good faith relating to the Plan or any Award hereunder.
3.4    Delegation by the Committee. The Committee may delegate, subject to such
terms or conditions or guidelines as it shall determine, to any officer or group
of officers, or director or group of directors of the Company (including to a
subcommittee of members of the Compensation Committee of the Board) or its
affiliates any portion of its authority and powers under the Plan with respect
to Participants who are not Executive Officers; provided, that any delegation to
one or more officers of the Company shall be subject to section 157(c) of the
Delaware General Corporation Law (or successor provision). Only the Committee
may select, grant, administer, or exercise any other discretionary authority
under the Plan in respect of Awards granted to such Participants who are
Executive Officers. Notwithstanding the foregoing, (i) with respect to any Award
intended to qualify as "performance-based" compensation under section 162(m) of
the Code, the Committee shall consist solely of two or more "outside directors"
within the meaning of the regulations promulgated under section 162(m) of the
Code, and (ii) with respect to any award intended to qualify for the exemption
contained in Rule 16b-3 promulgated under the Exchange Act, the Committee shall
consist solely of two or more "non-employee directors" within the meaning of
such Rule, or, in the alternative, of the entire Board.


8



--------------------------------------------------------------------------------




3.5    Participants Based Outside the United States. In order to conform with
provisions of local laws and regulations in foreign countries in which the
Company or its Subsidiaries operate, the Committee may (i) modify the terms and
conditions of Awards granted to Participants employed outside the United States,
(ii) establish subplans with modified exercise procedures and such other
modifications as may be necessary or advisable under the circumstances presented
by local laws and regulations, and (iii) take any action which it deems
advisable to obtain, comply with or otherwise reflect any necessary governmental
regulatory procedures, exemptions or approvals with respect to the Plan or any
subplan established hereunder; provided, however, that the Committee may not
make any sub-plan that (a) increases the limitations contained in Section 4.3,
(b) increases the number of shares available under the Plan, as set forth in
Section 4.1; or (c) causes the Plan to cease to satisfy any conditions under
Rule 16b-3 under the Exchange Act or causes the grant of any performance Award
to fail to qualify for an income tax deduction pursuant to section 162(m) of the
Code. Subject to the foregoing, the Committee may amend, modify, administer or
terminate such sub‑plans, and prescribe, amend and rescind rules and regulations
relating to such sub‑plans.
ARTICLE IV    

STOCK SUBJECT TO PLAN
4.1    Number. Subject to the provisions of this Article IV, the maximum number
of shares of Common Stock available for Awards under the Plan shall not exceed
2,180,000 shares of Common Stock (all of which may be the subject of ISOs
granted under the Plan) . The shares of Common Stock to be delivered under the
Plan may consist, in whole or in part, of Common Stock held in treasury or
authorized but unissued shares of Common Stock, not reserved for any other
purpose.
4.2    Canceled, Terminated, or Forfeited Awards, etc. Shares subject to any
Award granted under the Plan (other than Replacement Awards) that for any reason
are canceled, terminated, forfeited, settled in cash or otherwise settled
without the issuance of Common Stock after the effective date of the Plan shall
be available for grant under the Plan. Replacement Awards that for any reason
are canceled, terminated, forfeited, settled in cash or otherwise settled
without the issuance of Common Stock after the effective date of the Plan shall
not be available for grant under the Plan. Without limiting the generality of
Section 4.1 hereof, (i) shares of Common Stock tendered by a Participant or
withheld by the Company to pay the exercise price of any Options, or to satisfy
any tax withholding obligations pursuant to Section 11.4, shall be available for
grant under the Plan, (ii) upon settlement of Stock Appreciation Rights, a
number of shares of Common Stock equal to (x) the number of shares subject to
the Stock Appreciation Rights minus (y) that number of shares delivered to the
Participant shall again be available for grant under the Plan, and (iii) shares
of Common Stock issued in connection with Awards that are assumed, converted or
substituted pursuant to an Adjustment Event or Change in Control (i.e.,
Alternative Awards), or issued in connection with Replacement Awards, shall not
be counted against the maximum limitation specified in Section 4.1. For purposes
of this Article IV, if a Stock Appreciation Right is granted in tandem with an
Option so that only one may be exercised with the other being surrendered on


9



--------------------------------------------------------------------------------




such exercise in accordance with Section 5.2(b), the number of shares subject to
the tandem Option and Stock Appreciation Right award shall only be taken into
account once (and not as to both Awards).
4.3    Individual Award Limitations. Subject to the provisions of Sections 4.2
and (d), the following individual Award limits shall apply:
(a)    During any 36-month period, no Participant shall receive Options or Stock
Appreciation Rights covering more than 333,333 shares of Common Stock;
(b)    During any 36-month period, no Participant shall receive any awards of
Performance Stock or Performance Stock Units covering more than 333,333 shares
of Common Stock; and
(c)    During any calendar year, the maximum dollar amount of cash which may be
earned in connection with the grant of Performance Units may not exceed
$7,500,000.
(d)    Adjustment in Capitalization. In the event of any Adjustment Event
affecting the Common Stock, the Committee shall make an equitable and
proportionate anti-dilution adjustment to offset any resultant change in the
pre-share price of the Common Stock and preserve the intrinsic value of Options
and any other Awards granted under the Plan. Such mandatory adjustment may
include a change in any or all of (a) the number and kind of shares of Common
Stock which thereafter may be awarded or optioned and sold under the Plan
(including, but not limited to, adjusting any limits on the number and types of
Awards that may be made under the Plan), (b) the number and kind of shares of
Common Stock subject to outstanding Awards, and (c) the grant, exercise or
conversion price with respect to any Award. In addition, the Committee may make
provisions for a cash payment to a Participant or a person who has an
outstanding Award. The number of shares of Common Stock subject to any Award
shall be rounded to the nearest whole number. Any such adjustment shall be
consistent with sections 424, 409A and 162(m) of the Code to the extent the
Awards subject to adjustment are subject to such sections of the Code.
(e)    Prohibition Against Repricing. Except to the extent (i) approved in
advance by a majority of the shares of the Company entitled to vote generally in
the election of directors or (ii) as a result of any Adjustment Event, the
Committee shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise price of any outstanding Option or base
price of any outstanding Stock Appreciation Right or to grant any new Award, or
make any cash payment, in substitution for or upon the cancellation of Options
or Stock Appreciation Rights previously granted.


10



--------------------------------------------------------------------------------






ARTICLE V    

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
5.1    Options.
(a)    Grant. Options may be granted to Participants at such time or times as
shall be determined by the Committee. Options pursuant to this Plan may be of
two types: (i) "incentive stock options" within the meaning of section 422 of
the Code ("ISOs") and (ii) non-statutory stock options ("NSOs"), which are not
ISOs. The grant date of an Option under the Plan will be the date on which the
Option is awarded by the Committee or such other future date as the Committee
shall determine. Each Option shall be evidenced by an Award Agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Common Stock to which the Option pertains, and
such other conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters. No Option shall be an ISO unless so designated by the Committee at the
time of grant or in the Award Agreement evidencing such Option, and which
otherwise meets the requirements of section 422 of the Code.
(b)    Exercise Price. Each Option granted pursuant to the Plan shall have an
exercise price per share of Common Stock determined by the Committee; provided,
that except in the case of Replacement Awards, such per share exercise price may
not be less than the Fair Market Value of one share of Common Stock on the
Option grant date.
(c)    Exercisability. Each Option awarded to a Participant under the Plan shall
become exercisable based on the performance of a minimum period of service or
the occurrence of any event or events, including a Change in Control, as the
Committee shall determine, either at or after the grant date. No Option shall be
exercisable on or after the tenth anniversary of its grant date. Except as
otherwise provided in the Plan, the applicable Award Agreement or as determined
by the Committee at or after the grant date, after becoming exercisable each
installment of an Option shall remain exercisable until expiration, termination
or cancellation of the Option and, until such time, may be exercised from time
to time in whole or in part, up to the total number of shares of Common Stock
with respect to which it is then exercisable.
(d)    Payment. The Committee shall establish procedures governing the exercise
of Options, which procedures shall generally require that written notice of
exercise thereof be given and that the exercise price thereof and any applicable
withholding tax obligations be paid in full at the time of exercise (i) in cash
or cash equivalents, including by personal check, (ii) through delivery of
shares of Common Stock (either in full or in part, and including actual delivery
or delivery by attestation), including, but not limited to, the election by the
Participant to reduce the number of shares of Common Stock that are subject to
the portion of the Options being exercised having a


11



--------------------------------------------------------------------------------




Fair Market Value equal to such portion, or (iii) in accordance with such other
procedures or in such other forms as the Committee shall from time to time
determine, which may include a broker-assisted cashless exercise arrangement.
5.2    Stock Appreciation Rights.
(a)    Grant. Stock Appreciation Rights may be granted to Participants at such
time or times as shall be determined by the Committee. Stock Appreciation Rights
may be granted in tandem with Options which, unless otherwise determined by the
Committee at or after the grant date, shall have substantially similar terms and
conditions to such Options to the extent applicable, or may granted on a
freestanding basis, not related to any Option. The grant date of any Stock
Appreciation Right under the Plan will be the date on which the Stock
Appreciation Right is awarded by the Committee or such other future date as the
Committee shall determine. No Stock Appreciation Right shall be exercisable on
or after the tenth anniversary of its grant date. Stock Appreciation Rights
shall be evidenced in writing, whether as part of the Award Agreement governing
the terms of the Options, if any, to which such Stock Appreciation Right relates
or pursuant to a separate Award Agreement with respect to freestanding Stock
Appreciation Rights, in each case, containing such conditions as the Committee
shall determine, including customary representations, warranties and covenants
with respect to securities law matters.
(b)    Exercise. Stock Appreciation Rights awarded to a Participant under the
Plan shall become exercisable based on the performance of a minimum period of
service or the occurrence of any event or events, including a Change in Control,
as the Committee shall determine, either at or after the grant date. Stock
Appreciation Rights that are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares of Common Stock, and may be exercised only with
respect to the shares of Common Stock for which the related Option is then
exercisable.
(c)    Settlement. Subject to Section 11.4, upon exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive payment in the
form, determined by the Committee, of cash or shares of Common Stock having a
Fair Market Value equal to such cash amount, or any combination of shares of
Common Stock and cash having an aggregate Fair Market Value equal to such cash
amount, determined by multiplying:
(i)    any increase in the Fair Market Value of one share of Common Stock on the
exercise date over the price fixed by the Committee on the grant date of such
Stock Appreciation Right, which may not be less than the Fair Market Value of a
share of Common Stock on the grant date of such Stock Appreciation Right (except
if awarded in tandem with an Option but after the grant date of such Option,
then not less than the exercise price of such Option), by
(ii)    the number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.


12



--------------------------------------------------------------------------------




Notwithstanding the foregoing, on the grant date the Committee may establish a
maximum amount per share which will be payable upon exercise of a Stock
Appreciation Right. To the extent permitted by applicable law (including section
409A of the Code), upon such terms and conditions as the Committee may establish
from time to time, a Participant may be permitted to defer the receipt of cash
and/or shares of Common Stock otherwise deliverable upon exercise of a Stock
Appreciation Right.
5.3    Termination of Employment.
(a)    Death or Disability. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment terminates by reason of such
Participant's death or Disability, any Options and Stock Appreciation Rights
granted to such Participant, whether or not exercisable on or prior to the date
of such termination, shall, subject to Section 9.1, be exercisable by the
Participant (or the Participant's designated beneficiary, as applicable) at any
time prior to the first anniversary of the Participant's termination of
employment or the expiration of the term of the Options and Stock Appreciation
Rights, whichever period is shorter, and thereafter any Options and Stock
Appreciation Rights that have not been exercised shall be forfeited and
canceled.
(b)    Retirement. Unless otherwise determined by the Committee at or after the
grant date or as provided in the next following paragraph, if a Participant's
employment terminates as a result of his or her Retirement, then (x) the
Participant may exercise any Options and Stock Appreciation Rights that are
exercisable on the date of such Retirement until the earlier of (i) the 90th day
following the date of such Retirement or, if later, the 90th day following
expiration of any blackout period in effect with respect to such Options or
Stock Appreciation Rights, and (ii) the expiration of the term of such Options
or Stock Appreciation Rights, and (y) any Options and Stock Appreciation Rights
that are not exercisable upon the Participant’s Retirement shall be forfeited
and canceled as of the date of such Retirement.
Notwithstanding the foregoing, if the Committee in its discretion requests, and
the Participant agrees to, a release of claims and to be bound by restrictive
covenants in such form and having such terms as the Committee shall determine,
which may include non-competition, non-solicitation, non-disclosure and
non-disparagement covenants, then, during the three-year period following the
Participant's Retirement, subject to Section 9.1, (i) the Options and Stock
Appreciation Rights granted to such Participant that are not exercisable on the
date of his or her Retirement shall continue to become exercisable in accordance
with their respective terms during such three-year period as if such
Participant's employment had not terminated, and (ii) the Options and Stock
Appreciation Rights that are exercisable on the date of the Participant's
Retirement plus those Options and Stock Appreciation Rights that become
exercisable pursuant to the immediately preceding clause may be exercised by the
Participant (or the Participant's beneficiary or legal representative) until the
earlier of (A) (i) the third anniversary of the Participant's Retirement or (ii)
if the Participant dies prior to the third anniversary of the Participant's
Retirement, the twelve-month anniversary following the date of the Participant's
death, and (B) the expiration of the term of such Options or Stock


13



--------------------------------------------------------------------------------




Appreciation Rights. Upon the expiration of such period, all Options and Stock
Appreciation Rights not previously exercised by the Participant shall be
forfeited and canceled. If the Participant violates any such restrictive
covenants during such three-year period, as determined by the Committee in its
sole discretion, all Options and Stock Appreciation Rights granted to such
Participant, whether or not then exercisable, shall be immediately forfeited and
canceled as of the date of such violation.
(c)    For Cause. If a Participant's employment with the Company or any
Subsidiary is terminated for Cause, all Options and Stock Appreciation Rights
granted to such Participant which are then outstanding (whether or not
exercisable on or prior to the date of such termination) shall be immediately
forfeited and canceled.
(d)    Without Cause. If a Participant's employment with the Company or any
Subsidiary is terminated by the Company without Cause, then (x) the Participant
may exercise any Options and Stock Appreciation Rights that are exercisable on
the date of such termination until the earlier of (i) the 90th day following the
date of such termination or, if later, the 90th day following expiration of any
blackout period in effect with respect to such Options or Stock Appreciation
Rights, and (ii) the expiration of the term of such Options or Stock
Appreciation Rights, and (y) any Options and Stock Appreciation Rights that are
not exercisable upon the Participant’s termination shall be forfeited and
canceled as of the date of such termination.
(e)    Any Other Reason. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment is terminated for any reason
other than the ones described in Section 5.3(a), (b), (c), or (d) the
Participant may exercise any Options and Stock Appreciation Rights that are
exercisable on the date of such termination until the earlier of (i) the 30th
day following the date of such termination or, if later, the 30th day following
expiration of any blackout period in effect with respect to such Options or
Stock Appreciation Rights, and (ii) the expiration of the term of such Options
or Stock Appreciation Rights. Any Options and Stock Appreciation Rights that are
not exercisable upon termination of a Participant's employment shall be
forfeited and canceled as of the date of such termination.
5.4    Committee Discretion. Notwithstanding anything to the contrary contained
in this Article V, the Committee may, at or after the date of grant, accelerate
or waive any conditions to the exercisability of any Option or Stock
Appreciation Right granted under the Plan, and may permit all or any portion of
any such Option or Stock Appreciation Right to be exercised following a
Participant's termination of employment for any reason on such terms and subject
to such conditions as the Board shall determine for a period up to and
including, but not beyond, the expiration of the term of such Options or Stock
Appreciation Rights.
5.5    Forfeiture. Unless otherwise determined by the Committee at or after the
grant date, notwithstanding anything contained in this Plan to the contrary, if,
during the period commencing with a Participant's employment with the Company or
any Subsidiary, and continuing until the first anniversary of the later of (i)
the Participant's employment termination and (ii) the expiration of


14



--------------------------------------------------------------------------------




any post-termination exercise period (the "Covered Period") the Participant,
except with the prior written consent of the Committee,
(a)    directly or indirectly, owns any interest in, operates, joins, controls
or participates as a partner, director, principal, officer, or agent of, enters
into the employment of, acts as a consultant to, or performs any services for
any entity which has operations that compete with any business of the Company
and the Subsidiaries in which the Participant was employed (in any capacity) in
any jurisdiction in which such business is engaged, or in which any of the
Company and the Subsidiaries have documented plans to become engaged of which
the Participant has knowledge at the time of the Participant's termination of
employment (the "Business"), except where (x) the Participant's interest or
association with such entity is unrelated to the Business, (y) such entity's
gross revenue from the Business is less than 10% of such entity's total gross
revenue, and (z) the Participant's interest is directly or indirectly less than
two percent (2%) of the Business;
(b)    directly or indirectly, solicits for employment, employs or otherwise
interferes with the relationship of the Company or any of its Affiliates with
any natural person throughout the world who is or was employed by or otherwise
engaged to perform services for the Company or any of its Affiliates at any time
during the Participant's employment with the Company or any Subsidiary (in the
case of any such activity during such time) or during the twelve-month period
preceding such solicitation, employment or interference (in the case of any such
activity after the termination of the Participant's employment); or
(c)    directly or indirectly, discloses or misuses any confidential information
of the Company or any of its Affiliate (such activities in subsections (a), (b)
and (c) hereof to be collectively and individually referred to as "Wrongful
Conduct"),
then any Options and Stock Appreciation Rights granted to the Participant
hereunder, to the extent they remain unexercised, shall automatically terminate
and be canceled upon the date on which the Participant first engaged in such
Wrongful Conduct and, in such case or in the case of the Participant's
termination for Cause, the Participant shall pay to the Company in cash any
Option/SAR Financial Gain the Participant realized from exercising all or a
portion of the Options and Stock Appreciation Rights granted hereunder within
the twelve-month period ending on the date of the Participant's violation (or
such other period as determined by the Committee) (such period, the "Wrongful
Conduct Period"). For purposes of this Section 5.5, "Option/SAR Financial Gain"
shall equal, on each date of exercise during the Wrongful Conduct Period, (I)
with respect to Options, the excess of (A) the greater of (i) the Fair Market
Value on the date of exercise and (ii) the Fair Market Value on the date of sale
of the Option shares, over (B) the exercise price, multiplied by the number of
shares of Common Stock subject to such Award (without reduction for any shares
of Common Stock surrendered or attested to), and (II) with respect to Stock
Appreciation Rights, the excess of (A) the Fair Market Value on the date of
exercise, over (B) the exercise price, multiplied by the number of shares of
Common Stock subject to such Stock Appreciation Right. Unless otherwise
determined by the Committee at or after the grant date, each Award Agreement
evidencing the grant of Options


15



--------------------------------------------------------------------------------




and/or Stock Appreciation Rights shall provide for the Participant's consent to
and authorization of the Company and the Subsidiaries to deduct from any amounts
payable by such entities to such Participant any amounts the Participant owes to
the Company under this Section 5.5. This right of set-off is in addition to any
other remedies the Company may have against the Participant for the
Participant's breach of this Section 5.5. The Participant's obligations under
this Section 5.5 shall be cumulative (but not duplicative) of any similar
obligations the Participant has under this Plan, any Award Agreement, any
Company policy, standard or code (including, without limitation, the Company’s
Standards of Business Conduct), or any other agreement with the Company or any
Subsidiary.
5.6    Financial Restatements. An Award Agreement may provide that, in the event
that a Participant commits misconduct, fraud or gross negligence (whether or not
such misconduct, fraud or gross negligence is deemed or could be deemed to be an
event constituting Cause) and as a result of, or in connection with, such
misconduct, fraud or gross negligence the Company restates any of its financial
statements, the Committee may require any or all of the following:
(a)    that the Participant forfeit some or all of the Options and Stock
Appreciation Rights held by such Participant at the time of such restatement,
(b)    that the Participant forfeit (or pay to the Company) some or all of the
shares of Common Stock or cash held by the Participant at the time of such
restatement in respect of Options and Stock Appreciation Rights, as applicable,
that have been exercised during the twelve-month period prior to the financial
restatement (or such other period as determined by the Committee), reduced (in
the case of Options) by a number of shares with a Fair Market Value equal to the
aggregate exercise price paid by the Participant, and
(c)    that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
subject to any Options and Stock Appreciation Rights that had been exercised by
the Participant within the period commencing twelve months prior to the
financial restatement (or such other period as determined by the Committee),
reduced (in the case of Options) by an amount of cash equal to the aggregate
exercise price paid by the Participant.
ARTICLE VI    

PERFORMANCE STOCK, PERFORMANCE STOCK UNITS
AND PERFORMANCE UNITS
6.1    Grant. Performance Stock, Performance Stock Units and Performance Units
may be granted to Participants at such time or times as shall be determined by
the Committee. The grant date of any Performance Stock, Performance Stock Units
or Performance Units under the Plan will be the date on which such Performance
Stock, Performance Stock Units or Performance Units are awarded by the Committee
or on such other future date as the Committee shall determine.


16



--------------------------------------------------------------------------------




Performance Stock, Performance Stock Units and Performance Units shall be
evidenced by an Award Agreement that shall specify the number of shares of
Performance Stock, the number of Performance Stock Units, or the dollar amount
of any Performance Units, as the case may be, to which such Award pertains, the
Restriction Period, the Performance Period, and such other conditions as the
Committee shall determine, including customary representations, warranties and
covenants with respect to securities law matters. No shares of Common Stock will
be issued at the time an Award of Performance Stock Units or Performance Units
is made, and the Company shall not be required to set aside a fund for the
payment of any such Award.
6.2    Vesting.
(a)    In General. Performance Stock, Performance Stock Units and Performance
Units granted to a Participant under the Plan shall be subject to a Restriction
Period, which shall lapse upon the attainment of specified performance
objectives or the occurrence of any event or events, including a Change in
Control, as the Committee shall determine, either at or after the grant date.
The Committee shall establish the performance objectives upon which the
Restriction Period shall lapse, which, in the case of any such Award intended to
qualify as "performance-based" compensation under section 162(m) of the Code,
shall be established no later than the 90th day after the applicable Performance
Period begins (or such other date as may be required or permitted under section
162(m) of the Code).
(b)    Performance Objectives. The performance objectives for any grant of
Performance Stock, Performance Stock Units, Performance Units or any other Award
intended to qualify as "performance-based" compensation under section 162(m) of
the Code will be based upon the relative or comparative achievement of one or
more of the following criteria, as determined by the Committee: net sales;
revenue; revenue growth or product revenue growth; operating income (before or
after taxes); pre- or after-tax income (before or after allocation of corporate
overhead and bonus); net earnings; earnings per share; net income (before or
after taxes); return on equity; total shareholder return; return on assets or
net assets; appreciation in and/or maintenance of share price; market share;
gross profits; earnings (including adjusted pre-tax earnings, earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
total net cash flow; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels; operating margins, gross margins or
cash margin; year-end cash; debt reductions; shareholder equity; market share;
regulatory achievements; and implementation, completion or attainment of
measurable objectives with respect to customer satisfaction, research,
development, products or projects and recruiting and maintaining personnel. The
performance objectives for any grant of Performance Stock, Performance Stock
Units or Performance Units not intended to qualify as "performance-based"
compensation under section 162(m) of the Code will be based on the foregoing or
such other criteria as may be determined by the Committee.


17



--------------------------------------------------------------------------------




(c)    Special Rules Relating to Performance Objectives. Performance objectives
may be established on a Company-wide basis or with respect to one or more
Company business units or divisions, or Subsidiaries; and either in absolute
terms, relative to the performance of one or more similarly situated companies,
or relative to the performance of an index covering a peer group of companies.
When establishing performance objectives for the applicable Performance Period,
the Committee may exclude any or all "extraordinary items" as determined under
U.S. generally acceptable accounting principles including, without limitation,
the charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes, and as identified in the Company's financial statements,
notes to the Company's financial statements or management's discussion and
analysis of financial condition and results of operations contained in the
Company's most recent report filed with the U.S. Securities and Exchange
Commission pursuant to the Exchange Act; provided, that the Committee shall have
no discretion with respect to any Award intended to qualify as
"performance-based" compensation under section 162(m) of the Code if the
exercise of such discretion or the ability to exercise such discretion would
cause such Award to fail to qualify as "performance-based" compensation under
section 162(m) of the Code.
(d)    Certification of Attainment of Performance Objectives. The Restriction
Period with respect to any Performance Stock, Performance Stock Units,
Performance Units or any other Award intended to qualify as "performance-based"
compensation under section 162(m) of the Code shall lapse upon the written
certification by the Committee that the performance objective or objectives for
the applicable Performance Period have been attained. The Committee may provide
at the time of grant that if the performance objective or objectives are
attained in part, the Restriction Period with respect to a specified portion
(which may be zero) of the any Performance Stock, Performance Stock Units or
Performance Units will lapse and any remaining portion shall be cancelled;
provided, that the Committee shall have no discretion to take such action with
respect to any Award intended to qualify as "performance-based" compensation
under section 162(m) of the Code if the exercise of such action or the ability
to exercise such action would cause such Award to fail to qualify as
"performance-based" compensation under section 162(m) of the Code.
(e)    Newly Eligible Participants. Notwithstanding anything in this Article VI
to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive an Award of Performance Stock,
Performance Stock Units or Performance Units after the commencement of a
Performance Period.
6.3    Additional Provisions Relating to Performance Stock.
(a)    Restrictions on Transferability. Except as otherwise provided in Section
6.6(a), no Performance Stock may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the lapse of the Restriction Period.
Thereafter, Performance Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with all


18



--------------------------------------------------------------------------------




applicable securities laws, the Award Agreement and any other agreement to which
the Performance Stock is subject. If applicable, the Committee shall require
that any stock certificates evidencing any Performance Stock be held in the
custody of the Secretary of the Company until the applicable Restriction Period
lapses, and that, as a condition of any grant of Performance Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the shares of Common Stock covered by such Award. Any attempt by a Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Performance Stock or any interest therein or any rights
relating thereto without complying with the provisions of the Plan, including
this Section 6.3, shall be void and of no effect.
(b)    Legend. If applicable, each certificate evidencing shares of Common Stock
subject to an Award of Performance Stock shall be registered in the name of the
Participant holding such Performance Stock and shall bear the following (or
similar) legend:
"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE HERC HOLDINGS INC. 2008
OMNIBUS INCENTIVE PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS
CERTIFICATE NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY."
(c)    Rights as a Stockholder. The Committee shall determine whether and to
what extent dividends and distributions will be credited to the account of a
Participant receiving an Award of Performance Stock. Unless otherwise determined
by the Committee at or after the grant date, (i) any cash dividends or
distributions credited to the Participant's account shall be deemed to have been
invested in additional Performance Stock on the payment date established for the
related dividend or distribution in an amount per share of Performance Stock
equal to the greatest whole number which may be obtained by dividing (A) the
value of such dividend or distribution on the record date by (B) the Fair Market
Value of one share of Common Stock on such date, and any such additional
Performance Stock shall be subject to the same terms and conditions as are
applicable in respect of the Performance Stock with respect to which such
dividends or distributions were payable, and, (ii) if any such dividends or
distributions are paid in shares of Common Stock or other securities, such
shares and other securities shall be subject to the same Restriction Period and
other restrictions as apply to the Performance Stock with respect to which they
were paid. A Participant holding outstanding Performance Stock shall be entitled
to exercise full voting rights and other rights as a stockholder with respect to
the shares of Common Stock underlying such Award during the period in which such
shares remain subject to the Restriction Period.
6.4    Additional Provisions Relating to Performance Stock Units.
(a)    Restrictions on Transferability. Except as otherwise provided in Section
6.6(a) or with the consent of the Committee, Performance Stock Units may not be
sold, transferred, pledged,


19



--------------------------------------------------------------------------------




assigned, or otherwise alienated or hypothecated. Any attempt by a Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Performance Stock Units or any interest therein or any
rights relating thereto other than as provided in the Plan shall be void and of
no effect.
(b)    Rights as a Stockholder. The Committee shall determine whether and to
what extent Dividend Equivalents will be credited to the account of a
Participant receiving an Award of Performance Stock Units. Unless otherwise
determined by the Committee at or after the grant date, (i) any cash dividends
or distributions credited to the Participant's account shall be deemed to have
been invested in additional Performance Stock Units on the payment date
established for the related dividend or distribution in an amount per
Performance Stock Unit equal to the greatest whole number which may be obtained
by dividing (A) the value of such dividend or distribution on the record date by
(B) the Fair Market Value of one share of Common Stock on such date, and any
such additional Performance Stock Units shall be subject to the same terms and
conditions as are applicable in respect of the Performance Stock Units with
respect to which such dividends or distributions were payable, and (ii) if any
such dividends or distributions are paid in shares of Common Stock or other
securities, such shares of Common Stock and other securities shall be subject to
the same Restriction Period and Performance Period and other restrictions as
apply to the Performance Stock Units with respect to which they were paid.
Unless and until the Company issues shares of Common Stock in respect of an
Award of Performance Stock Units, or otherwise determined by the Committee at or
after the grant date, a Participant holding outstanding Performance Stock Units
shall not be entitled to exercise any voting rights and any other rights as a
stockholder with respect to the shares of Common Stock underlying such Award.
(c)    Settlement of Performance Stock Units. Unless the Committee determines
otherwise at or after the grant date, as soon as reasonably practicable after
the lapse of the Restriction Period with respect to any Performance Stock Units
then held by a Participant, the Company shall issue to the Participant the
shares of Common Stock underlying such Performance Stock Units (plus additional
shares of Common Stock for each Performance Stock Units credited in respect of
dividends or distributions) or, if the Committee so determines in its sole
discretion, an amount in cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such shares of Common Stock. To the extent
permitted by applicable law (including section 409A of the Code), upon such
terms and conditions as the Committee may establish from time to time, a
Participant may be permitted to defer the receipt of the shares of Common Stock
or cash otherwise deliverable upon settlement of Performance Stock Units. Upon
issuance of shares of Common Stock underlying Performance Stock Units following
lapse of the Restriction Period, such shares may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated in compliance with all
applicable securities laws, the Award Agreement and any other agreement to which
such shares are subject.


20



--------------------------------------------------------------------------------




6.5    Additional Provisions Relating to Performance Units.
(a)    Restrictions on Transferability. Except as otherwise provided in Section
6.6(a), no Performance Units may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated. Any attempt by a Participant, directly or
indirectly, to offer, transfer, sell, pledge, hypothecate or otherwise dispose
of any Performance Units or any interest therein or any rights relating thereto
shall be void and of no effect.
(b)    Settlement of Performance Units. Unless the Committee determines
otherwise at or after the grant date, as soon as reasonably practicable after
the lapse of the Restriction Period with respect to any Performance Units then
held by a Participant, the Company shall deliver to the Participant a cash
payment equal to the value of such Award or, if the Committee has so determined,
a number of shares of Common Stock, which shares shall have a Fair Market Value
equal to the value of such Award, or any combination of shares of Common Stock
and cash having an aggregate Fair Market Value equal to the value of such Award.
To the extent permitted by applicable law (including section 409A of the Code),
upon such terms and conditions as the Committee may establish from time to time,
a Participant may be permitted to defer the receipt of cash or the shares of
Common Stock otherwise deliverable upon settlement of Performance Units. Upon
issuance of shares of Common Stock underlying Performance Units following lapse
of the Restriction Period, such shares may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated in compliance with all
applicable securities laws, the Award Agreement and any other agreement to which
such shares are subject.
6.6    Termination of Employment.
(a)    Death or Disability. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment terminates by reason of such
Participant's death or Disability, the Participant or, as the case may be, the
Participant's estate, shall retain a portion of his or her Performance Stock,
Performance Stock Units and Performance Units equal to the number of shares or
units underlying each Award multiplied by a fraction, the numerator of which is
the number of days elapsed from the commencement of the applicable Performance
Period through the date of termination, and the denominator of which is the
number of days in such Performance Period (each a "Retained Award"), and the
remainder of each Award shall be forfeited and canceled as of the date of such
termination. The Restriction Period on a Retained Award shall lapse upon
completion of the applicable Performance Period to the extent that applicable
performance objectives are attained. Settlement of a Retained Award shall be
made at the time and in the manner provided in Sections 6.4(c) and 6.5(b) except
that no additional deferrals shall be permitted.
(b)    Retirement. Unless otherwise determined by the Committee at or after the
grant date, if a Participant's employment terminates as a result of his or her
Retirement, any Performance Stock, Performance Stock Units and Performance Units
for which the Performance Period has not then lapsed shall be forfeited and
canceled as of the date of such termination of employment;


21



--------------------------------------------------------------------------------




provided, that the Committee may authorize that, if the Participant agrees to a
release of claims and to be bound by restrictive covenants in such form and
having such terms as the Committee shall determine, which may include
non-competition, non-solicitation, non-disclosure and non-disparagement
covenants, then the Participant shall retain a portion of his or her Performance
Stock, Performance Stock Units and Performance Units equal to the number of
shares or units underlying each Award multiplied by a fraction, the numerator of
which is the number of days elapsed from the commencement of the applicable
Performance Period through the date of his or her Retirement, and the
denominator of which is the number of days in such Performance Period (each a
"Retained Retirement Award"), and the remainder of each Award shall be forfeited
and canceled as of the date of such Retirement; provided, further, that the
Committee shall have no discretion to take such preceding action with respect to
any Award intended to qualify as "performance-based" compensation under section
162(m) of the Code if the exercise of such action or the ability to exercise
such action would cause such Award to fail to qualify as "performance-based"
compensation under section 162(m) of the Code. Subject to the Participant's
compliance with such covenants, and, to the extent that applicable performance
objectives are attained, the Restriction Period on the Retained Retirement
Awards shall lapse upon completion of the applicable Performance Period for such
Retained Retirement Award. If the Participant violates any restrictive covenants
during the remaining Performance Period, as determined by the Committee in its
sole discretion, all Performance Stock, Performance Stock Units and Performance
Units for which the Performance Period has not then lapsed shall be immediately
forfeited and canceled as of the date of such violation or termination.
(c)    Any Other Reason. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment is terminated for any reason
other than one described in Sections 6.6(a) and (b), any then-outstanding
Performance Stock, Performance Stock Units and Performance Units granted to such
Participant shall be immediately forfeited and canceled as of the date of such
termination of employment.
6.7    Forfeiture. Unless otherwise determined by the Committee at or after the
grant date, notwithstanding anything contained in this Plan to the contrary, if,
during the Covered Period, the Participant, except with the prior written
consent of the Committee, engages in Wrongful Conduct, then any Performance
Stock, Performance Stock Units and Performance Units granted to the Participant
hereunder, for which the Restriction Period has not then lapsed shall
automatically terminate and be canceled upon the date on which the Participant
first engaged in such Wrongful Conduct and, in such case or in the case of the
Participant's termination for Cause, the Participant shall pay to the Company in
cash any Performance-Based Financial Gain the Participant realized from the
vesting of all or a portion of the Performance Stock, Performance Stock Units
and Performance Units granted hereunder and having a Vesting Date within the
Wrongful Conduct Period. For purposes of this Section 6.7, "Performance-Based
Financial Gain" shall equal, in the case of each Vesting Date during the
Wrongful Conduct Period, (I) the greater of (A) the Fair Market Value of a share
of the underlying Common Stock on the Vesting Date of such Award and (B) the per
share Fair Market Value on the date of any sale of such underlying Common Stock,
multiplied


22



--------------------------------------------------------------------------------




by (II) the number of shares of Common Stock subject to such Award (without
reduction for any shares of Common Stock surrendered or attested to). Unless
otherwise determined by the Committee at or after the grant date, each Award
Agreement evidencing the grant of Performance Stock, Performance Stock Units and
Performance Units shall provide for the Participant's consent to and
authorization of the Company and the Subsidiaries to deduct from any amounts
payable by such entities to such Participant any amounts the Participant owes to
the Company under this Section 6.7. This right of set-off is in addition to any
other remedies the Company may have against the Participant for the
Participant's breach of this Section 6.7. The Participant's obligations under
this Section 6.7 shall be cumulative (but not duplicative) of any similar
obligations the Participant has under this Plan, any Award Agreement, any
Company policy, standard or code (including, without limitation, the Company’s
Standards of Business Conduct), or any other agreement with the Company or any
Subsidiary.
6.8    Financial Restatements. An Award Agreement may provide that, in the event
that a Participant commits misconduct, fraud or gross negligence (whether or not
such misconduct, fraud or gross negligence is deemed or could be deemed to be an
event constituting Cause) and as a result of, or in connection with, such
misconduct, fraud or gross negligence the Company restates any of its financial
statements, then the Committee may require any or all of the following:
(a)    that the Participant forfeit some or all of the Performance Stock,
Performance Stock Units and Performance Units held by such Participant at the
time of such restatement,
(b)    that the Participant forfeit (or pay to the Company) some or all of the
cash or shares of Common Stock held by the Participant at the time of such
restatement that had been received in settlement of Performance Stock,
Performance Stock Units and Performance Units, as applicable, during the
twelve-month period prior to the financial restatement (or such other period as
determined by the Committee), and
(c)    that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received in settlement of any Performance Stock, Performance Stock
Units and Performance Units within the period commencing twelve months prior to
the financial restatement (or such other period as determined by the Committee).
ARTICLE VII    

RESTRICTED STOCK AND RESTRICTED STOCK UNITS; SHARE AWARDS
7.1    Grant. Restricted Stock and Restricted Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee. The
grant date of any Restricted Stock or Restricted Stock Units under the Plan will
be the date on which such Restricted Stock or Restricted Stock Units are awarded
by the Committee or on such other future date as the Committee shall determine.
Restricted Stock and Restricted Stock Units shall be evidenced by an Award


23



--------------------------------------------------------------------------------




Agreement that shall specify the number of shares of Common Stock to which the
Restricted Stock and the Restricted Stock Units pertain (and, if applicable,
whether such Award may be payable in cash), the Restriction Period, and such
terms and conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters. No shares of Common Stock will be issued at the time an Award of
Restricted Stock Units is made and the Company shall not be required to set
aside a fund for the payment of any such Award.
7.2    Vesting. Restricted Stock and Restricted Stock Units granted to a
Participant under the Plan shall be subject to a Restriction Period, which shall
lapse upon the performance of a minimum period of service, or the occurrence of
any event or events, including a Change in Control, as the Committee shall
determine, either at or after the grant date. The Restriction Period on any
Restricted Stock or Restricted Stock Units shall not fully lapse prior to a
Participant's completion of three years of service to the Company or any
Subsidiary from the date of the Award grant; provided, that the Committee may
provide for a Restriction Period to lapse in pro rata or graded installments
over such three-year period; provided further, that the Committee may grant
Awards for Restricted Stock and Restricted Stock Units for an aggregate number
of shares of Common Stock not to exceed 5% of the total number of shares of
Common Stock available for issuance under this Plan that have a Restriction
Period which lapses in full prior to a Participant's completion of three years
of service to the Company or any Subsidiary from the date of the Award grant;
and provided further, that the minimum Restriction Period for any such Award
granted to a newly eligible individual or a Replacement Award shall instead be
one year, and the minimum Restriction Period for any such Award to a
non-employee director of the Company or its Subsidiaries shall be as determined
by the Committee.
7.3    Additional Provisions Relating to Restricted Stock.
(a)    Restrictions on Transferability. Unless otherwise determined by the
Committee, no Restricted Stock may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the lapse of the Restriction Period.
Thereafter, Restricted Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with all applicable securities
laws, the Award Agreement, and any other agreement to which the Restricted Stock
is subject. The Committee shall require that any stock certificates evidencing
any Restricted Stock be held in the custody of the Secretary of the Company
until the applicable Restriction Period lapses, and that, as a condition of any
grant of Restricted Stock, the Participant shall have delivered a stock power,
endorsed in blank, relating to the share covered by such Award. Any attempt by a
Participant, directly or indirectly, to offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any Restricted Stock or any interest therein
or any rights relating thereto without complying with the provisions of the
Plan, including this Section 7.3, shall be void and of no effect.


24



--------------------------------------------------------------------------------




(b)    Legend. Each certificate evidencing shares of Common Stock subject to an
Award of Restricted Stock shall be registered in the name of the Participant
holding such Restricted Stock and shall bear the legend (or similar legend) as
specified in Section 6.3(b).
(c)    Rights as a Stockholder. Unless otherwise determined by the Committee at
or after the grant date, a Participant holding outstanding Restricted Stock
shall be entitled to (i) receive all dividends and distributions paid in respect
of shares of Common Stock underlying such Award; provided, that, if any such
dividends or distributions are paid in shares of Common Stock or other
securities, such shares and other securities shall be subject to the same
Restriction Period and other restrictions as apply to the Restricted Stock with
respect to which they were paid, and (ii) exercise full voting rights and other
rights as a stockholder with respect to the shares of Common Stock underlying
such Award during the period in which such shares remain subject to the
Restriction Period.
7.4    Additional Provisions Relating to Restricted Stock Units.
(a)    Restrictions on Transferability. No Restricted Stock Units may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated. Any
attempt by a Participant, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Restricted Stock Units or any
interest therein or any rights relating thereto without complying with the
provisions of the Plan, including this Section 7.4, shall be void and of no
effect.
(b)    Rights as a Stockholder. The Committee shall determine whether and to
what extent Dividend Equivalents will be credited to the account of, or will be
paid currently to, a Participant receiving an Award of Restricted Stock Units.
Unless otherwise determined by the Committee at or after the grant date, (i) any
cash dividends or distributions credited to the Participant's account shall be
deemed to have been invested in additional Restricted Stock Units on the payment
date established for the related dividend or distribution in an amount equal to
the greatest whole number which may be obtained by dividing (A) the value of
such dividend or distribution on the record date by (B) the Fair Market Value of
one share of Common Stock on such date, and any such additional Restricted Stock
Units shall be subject to the same terms and conditions as are applicable in
respect of the Restricted Stock Units with respect to which such dividends or
distributions were payable, and (ii) if any such dividends or distributions are
paid in shares of Common Stock or other securities, such shares and other
securities shall be subject to the same Restriction Period and other
restrictions as apply to the Restricted Stock Units with respect to which they
were paid. Unless and until the Company issues a certificate or certificates to
a Participant for shares of Common Stock in respect of his or her Award of
Restricted Stock Units, or otherwise determined by the Committee at or after the
grant date, a Participant holding outstanding Restricted Stock Units shall not
be entitled to exercise any voting rights and any other rights as a stockholder
with respect to the shares of Common Stock underlying such Award.


25



--------------------------------------------------------------------------------




(c)    Settlement of Restricted Stock Units. Unless the Committee determines
otherwise at or after the grant date, as soon as reasonably practicable after
the lapse of the Restriction Period with respect to any Restricted Stock Units,
the Company shall issue the shares of Common Stock underlying such Restricted
Stock Units (plus additional shares of Common Stock for Restricted Stock Unit
credited in respect of dividends or distributions) or, if the Committee so
determines in its sole discretion, an amount in cash equal to the Fair Market
Value of such shares of Common Stock or any combination of shares of Common
Stock and cash having an aggregate Fair Market Value equal to such shares of
Common Stock. To the extent permitted by applicable law (including section 409A
of the Code), upon such terms and conditions as the Committee may establish from
time to time, a Participant may be permitted to defer the receipt of the shares
of Common Stock or cash otherwise deliverable upon settlement of Restricted
Stock Units. Upon issuance of shares of Common Stock following lapse of the
Restriction Period, such shares may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated in compliance with all applicable securities
law, the Award Agreement and any other agreement to which such shares are
subject.
7.5    Termination of Employment.
(a)    Death or Disability. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment terminates by reason of such
Participant's death or Disability, the Participant or, as the case may be, the
Participant's estate, shall retain a portion of his or her Restricted Stock and
Restricted Stock Units equal to the number of shares or units underlying each
Award multiplied by a fraction, the numerator of which is the number of days
elapsed from the commencement of the applicable Restriction Period through the
date of termination, and the denominator of which is the number of days in such
Restriction Period (each a "Retained Restricted Award"), and the remainder of
each Award shall be forfeited and canceled as of the date of such termination.
The Restriction Period on a Retained Restricted Award shall lapse upon the
Participant’s termination of employment. Settlement of a Retained Restricted
Award shall be made at the time and in the manner provided in Sections 7.3 and
7.4 except that no additional deferrals shall be permitted.
(b)    Any Other Reason. Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment is terminated for any reason
during the Restriction Period other than as described in Section 7.5(a), any
Restricted Stock and Restricted Stock Units granted to such Participant for
which the Restriction Period has not then expired shall be forfeited and
canceled as of the date of such termination.
7.6    Forfeiture. Unless otherwise determined by the Committee at or after the
grant date, notwithstanding anything contained in this Plan to the contrary, if,
during the Covered Period the Participant, except with the prior written consent
of the Committee, engages in Wrongful Conduct, then any Restricted Stock and
Restricted Stock Units granted to the Participant hereunder, for which the
Restriction Period has not lapsed, shall automatically terminate and be canceled
upon the date on which the Participant first engaged in such Wrongful Conduct
and, in such case and in the case


26



--------------------------------------------------------------------------------




of the Participant's termination for Cause, the Participant shall pay to the
Company in cash (i) any Restriction-Based Financial Gain the Participant
realized from all or a portion of the Restricted Stock and Restricted Stock
Units granted hereunder having a Vesting Date within the Wrongful Conduct
Period, and (ii) any Share-Based Financial Gain the Participant realized from
all or a portion of the Share Awards granted hereunder having a grant date
within the Wrongful Conduct Period. For purposes of this Section 7.6,
"Restriction-Based Financial Gain" shall equal, on each Vesting Date during the
Wrongful Conduct Period, (I) the greater of (A) the Fair Market Value of a share
of the underlying Common Stock on the Vesting Date and (B) the per share Fair
Market Value on the date of sale of such underlying Common Stock, multiplied by
(II) the number of shares of Common Stock subject to such Award (without
reduction for any shares of Common Stock surrendered or attested to). For
purposes of this Section 7.6, "Share-Based Financial Gain" shall equal, in the
case of each grant date during the Wrongful Conduct Period, (I) the greater of
(A) the Fair Market Value of a share of the underlying Common Stock on the grant
date of such Award and (B) the per share Fair Market Value on the date of any
sale of such underlying Common Stock, multiplied by (II) the number of shares of
Common Stock subject to such Award (without reduction for any shares of Common
Stock surrendered or attested to). Unless otherwise determined by the Committee
at or after the grant date, each Award Agreement evidencing the grant of
Restricted Stock and/or Restricted Stock Units shall provide for the
Participant's consent to and authorization of the Company and the Subsidiaries
to deduct from any amounts payable by such entities to such Participant any
amounts the Participant owes to the Company under this Section 7.6. This right
of set-off is in addition to any other remedies the Company may have against the
Participant for the Participant's breach of this Section 7.6. The Participant's
obligations under this Section 7.6 shall be cumulative (but not duplicative) of
any similar obligations the Participant has under this Plan, any Award
Agreement, any Company policy, standard or code (including, without limitation,
the Company’s Standards of Business Conduct), or any other agreement with the
Company or any Subsidiary.
7.7    Financial Restatements. An Award Agreement may provide that, in the event
that a Participant commits misconduct, fraud or gross negligence (whether or not
such misconduct, fraud or gross negligence is deemed or could be deemed to be an
event constituting Cause) and as a result of, or in connection with, such
misconduct, fraud or gross negligence the Company restates any of its financial
statements, then the Committee may require any or all of the following:
(a)    that the Participant forfeit some or all of the Restricted Stock and
Restricted Stock Units held by such Participant at the time of such restatement,
(b)    that the Participant forfeit (or pay to the Company) some or all of the
cash or shares of Common Stock held by the Participant at the time of such
restatement that had been received as Share Awards and/or in settlement of
Restricted Stock and Restricted Stock Units, as applicable, during the
twelve-month period prior to the financial restatement (or such other period as
determined by the Committee), and


27



--------------------------------------------------------------------------------




(c)    that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received as Share Awards and/or in settlement of any Restricted
Stock and Restricted Stock Units within the period commencing twelve months
prior to the financial restatement (or such other period as determined by the
Committee).
7.8    Share Awards. Share Awards may be granted to Participants at such time or
times as shall be determined by the Committee on such terms and conditions as
the Committee may determine in its discretion. Share Awards may be made as
additional compensation for services rendered by a Participant to the Company or
any Subsidiary or may be in lieu of cash or other compensation to which the
Participant may be entitled from the Company or any Subsidiary.
ARTICLE VIII    

DEFERRED STOCK UNITS
8.1    In General. Freestanding Deferred Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee
without regard to any election by the Participant to defer receipt of any
compensation or bonus amount payable to him. The grant date of any freestanding
Deferred Stock Units under the Plan will be the date on which such freestanding
Deferred Stock Units are awarded by the Committee or on such other future date
as the Committee shall determine. In addition, to the extent permitted by
applicable law (including section 409A of the Code), on fixed dates established
by the Committee and subject to such terms and conditions as the Committee shall
determine, the Committee may permit a Participant to elect to defer receipt of
all or a portion of his annual compensation and/or incentive bonus ("Deferred
Annual Amount") payable by the Company or a Subsidiary and receive in lieu
thereof an Award of elective Deferred Stock Units equal to the greatest whole
number which may be obtained by dividing (i) the amount of the Deferred Annual
Amount by (ii) the Fair Market Value of one share of Common Stock on the date of
payment of such compensation and/or annual bonus. Deferred Stock Units shall be
evidenced by an Award Agreement that shall specify the number of shares of
Common Stock to which the Deferred Stock Units pertains, and such terms and
conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters. Upon the grant of Deferred Stock Units pursuant to the Plan, the
Company shall establish a notional account for the Participant and will record
in such account the number of shares of Deferred Stock Units awarded to the
Participant. No shares of Common Stock will be issued to the Participant at the
time an award of Deferred Stock Units is granted.
8.2    Rights as a Stockholder. The Committee shall determine whether and to
what extent Dividend Equivalents will be credited to the account of, or will be
paid currently to, a Participant receiving an Award of Deferred Stock Units.
Unless otherwise provided by the Committee at or after the grant date, (i) any
cash dividends or distributions credited to the Participant's account shall be
deemed to have been invested in additional Deferred Stock Units on the payment
date established


28



--------------------------------------------------------------------------------




for the related dividend or distribution in an amount equal to the greatest
whole number which may be obtained by dividing (A) the value of such dividend or
distribution on the record date by (B) the Fair Market Value of one share of
Common Stock on such date, and such additional Deferred Stock Units shall be
subject to the same terms and conditions as are applicable in respect of the
Deferred Stock Units with respect to which such dividends or distributions were
payable, and (ii) if any such dividends or distributions are paid in shares of
Common Stock or other securities, such shares and other securities shall be
subject to the terms, conditions and restrictions as apply to the Deferred Stock
Units with respect to which they were paid. A Participant shall not have any
rights as a stockholder in respect of Deferred Stock Units awarded pursuant to
the Plan (including, but not limited to, the right to vote on any matter
submitted to the Company's stockholders) until such time as the shares of Common
Stock attributable to such Deferred Stock Units have been issued to such
Participant or his beneficiary.
8.3    Restrictions on Transferability. No Deferred Stock Units may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated. Any
attempt by a Participant, directly or indirectly, to offer, transfer, sell,
pledge, hypothecate or otherwise dispose of any Deferred Stock Units or any
interest therein or any rights relating thereto without complying with the
provisions of the Plan shall be void and of no effect.
8.4    Settlement. Unless the Committee determines otherwise at or after the
grant date, the Company shall issue the shares of Common Stock underlying any of
a Participant's freestanding Deferred Stock Units (and related Dividend
Equivalents) for which the Restriction Period shall have lapsed on or prior to
the date of such Participant's termination of employment with the Company and
any Subsidiary, other than a termination for Cause, as soon as administratively
practicable, but not later than 90 days, following the date of such termination
of employment (or on such earlier date as the Committee shall permit or such
later date as may be elected by the Participant in accordance with section 409A
of the Code and the rules and procedures of the Board or as may be required by
applicable law). Unless the Committee determines otherwise at or after the grant
date, in the event of the termination of a Participant's employment with the
Company and the Subsidiaries for Cause, the Participant shall immediately
forfeit all rights with respect to any shares of freestanding Deferred Stock
Units (and related Dividend Equivalents) credited to his account, whether or not
the Restriction Period shall have then lapsed. Subject to Article IX and
Article XI, and the last sentence of Section 8.1, unless the Committee
determines otherwise at or after the grant date, the Company shall issue the
shares of Common Stock underlying any of a Participant's elective Deferred Stock
Units (and related Dividend Equivalents) credited to such Participant's account
under the Plan as soon as administratively practicable, but not later than 90
days, following the date of such Participant's termination of employment (or
such later date as may be elected by the Participant in accordance with the
rules and procedures of the Committee or as may be required by applicable law).
The Committee may provide in the Award Agreement applicable to any Award of
Deferred Stock Units that, in lieu of issuing shares of Common Stock in
settlement of any Deferred Stock Units, the Committee may direct the Company to
pay to the Participant the Fair Market Value of the shares of Common Stock
corresponding to such Deferred Stock Units in cash, or in any


29



--------------------------------------------------------------------------------




combination of shares of Common Stock and cash having an aggregate Fair Market
Value equal to such shares of Common Stock.
8.5    Further Deferral Elections. To the extent permitted by applicable law
(including section 409A of the Code), upon such terms and conditions as the
Committee may establish from time to time, a Participant may elect to further
defer receipt of shares of Common Stock issuable in respect of Deferred Stock
Units (or an installment of an Award) for a specified period or until a
specified event.
ARTICLE IX    

CHANGE IN CONTROL
9.1    Accelerated Vesting and Payment.
(a)    In General. Unless the Committee otherwise determines in the manner set
forth in Section 9.2, upon the occurrence of a Change in Control, (i) all
Options and Stock Appreciation Rights shall become immediately exercisable, (ii)
the Restriction Period on all Restricted Stock, Restricted Stock Units and
freestanding Deferred Stock Units shall lapse immediately prior to such Change
in Control and (iii) shares of Common Stock underlying Awards of Restricted
Stock Units and Deferred Stock Units shall be issued to each Participant then
holding such Award immediately prior to such Change in Control; provided, that,
at the discretion of the Committee (as constituted immediately prior to the
Change in Control), each such Option, Stock Appreciation Right, Restricted Stock
Unit and/or Deferred Stock Unit may be canceled in exchange for an amount equal
to the product of (A)(I) in the case of Options and Stock Appreciation Rights,
the excess, if any, of the product of the Change in Control Price over the
exercise price for such Award, and (II) in the case of other such Awards, the
Change in Control Price multiplied by (B) the aggregate number of shares of
Common Stock covered by such Award; provided, further, that where the Change in
Control does not constitute a “change in control event” as defined under section
409A of the Code, the shares to be issued, or the amount to be paid, for each
Award that constitutes deferred compensation subject to section 409A of the Code
shall be paid at the time or schedule applicable to such Awards (assuming for
these payment purposes (but not the lapsing of the Restriction Period) that no
such Change in Control had occurred). Notwithstanding the foregoing, the
Committee may, in its discretion, instead terminate any outstanding Options or
Stock Appreciation Rights if either (x) the Company provides holders of such
Options and Stock Appreciation Rights with reasonable advance notice to exercise
their outstanding and unexercised Options and Stock Appreciation Rights or (y)
the Committee reasonably determines that the Change in Control Price is equal to
or less than the exercise price for such Options or Stock Appreciation Rights.
(b)    Performance Stock, Performance Stock Units and Performance Units.
Performance Stock, Performance Stock Units, Performance Units and elective
Deferred Stock Units that are outstanding in the event of a Change in Control
shall be treated as provided in the individual Award


30



--------------------------------------------------------------------------------




Agreement governing such Performance Stock, Performance Stock Units, Performance
Units or elective Deferred Stock Units.
(c)    Timing of Payments. Payment of any amounts calculated in accordance with
Section 9.1(a) shall be made in cash or, if determined by the Committee (as
constituted immediately prior to the Change in Control), in shares of the common
stock of the New Employer having an aggregate fair market value equal to such
amount and shall be payable in full, as soon as reasonably practicable, but in
no event later than 30 days, following the Change in Control (subject to the
payment timing restrictions contained in the second proviso of the first
sentence of Section 9.1(a)). For purposes hereof, the fair market value of one
share of common stock of the New Employer shall be determined by the Committee
(as constituted immediately prior to the consummation of the transaction
constituting the Change in Control), in good faith.
9.2    Alternative Awards. Notwithstanding Section 9.1, no cancellation,
termination, acceleration of exercisability or vesting, lapse of any Restriction
Period or settlement or other payment shall occur with respect to any
outstanding Award (other than an award of Performance Stock, Performance Stock
Units, Performance Units or elective Deferred Stock Units except as provided
therein), if the Committee (as constituted immediately prior to the consummation
of the transaction constituting the Change in Control) reasonably determines, in
good faith, prior to the Change in Control that such outstanding Awards shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted Award being hereinafter referred to as an "Alternative Award") by
the New Employer, provided, that any Alternative Award must:
(i)    be based on shares of Common Stock that are traded on an established U.S.
securities market or another public market determined by the Committee prior to
the Change in Control;
(ii)    provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment (including liquidity rights with respect to
shares of Common Stock received in settlement of such Award);
(iii)    have substantially equivalent economic value to such Award (determined
at the time of the Change in Control);
(iv)    have terms and conditions which provide that in the event that the
Participant suffers an involuntary termination without Cause within two years
following the Change in Control, any conditions on the Participant's rights
under, or any restrictions on transfer or exercisability applicable to, each
such Award held by such Participant shall be waived or shall lapse, as the case
may be; and
(v)    not result in adverse tax consequences to the Participant under section
409A of the Code.


31



--------------------------------------------------------------------------------




ARTICLE X    

EFFECTIVE DATE, AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
The Plan was adopted by the Board on February 28, 2008, and approved by the
Company's shareholders at the annual meeting of shareholders held on May 15,
2008. The stockholders of the Company most recently approved an amendment and
restatement of the Plan on May 27, 2010. The Plan shall continue in effect,
unless sooner terminated pursuant to this Article X, until May 27, 2020. The
Board or the Committee may at any time terminate or suspend the Plan, and from
time to time may amend or modify the Plan; provided, that without the approval
by a majority of the votes cast at a meeting of shareholders at which a quorum
representing a majority of the shares of the Company entitled to vote generally
in the election of directors is present in person or by proxy, no amendment or
modification to the Plan may (i) materially increase the benefits accruing to
participants under the Plan, (ii) except as otherwise expressly provided in
Section 4.3(d), materially increase the number of shares of Common Stock subject
to the Plan or the individual Award limitations specified in Section 4.3, (iii)
modify the restrictions provided in Section 4.3(e) or (iv) materially modify the
requirements for participation in the Plan. No amendment, modification, or
termination of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan, without the consent of the Participant.
Notwithstanding the foregoing, the Board or Committee may take such actions as
it deems appropriate to ensure that the Plan and any Awards may comply with any
tax, securities or other applicable law. Nothing herein shall restrict the
Committee’s ability to exercise its discretionary authority as provided in the
Plan. Subject to other applicable provisions of the Plan, all Awards made under
the Plan prior to such termination of the Plan shall remain in effect until such
Awards have been satisfied or terminated in accordance with the Plan and the
terms of such Awards. Except as otherwise determined by the Board, termination
of the Plan shall not affect the Committee’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination. On the effective date of the Plan, the Prior Plans
shall terminate, and no further grants shall be made thereunder. Following a
Change in Control, no action shall be taken under the Plan that will cause any
Award that has previously been determined to be (or is determined to be) subject
to section 409A of the Code to fail to comply in any respect with section
409A of the Code without the written consent of the Participant.
ARTICLE XI    

MISCELLANEOUS PROVISIONS
11.1    Nontransferability of Awards. No Award shall be assignable or
transferable except by will or the laws of descent and distribution; provided,
that the Committee or the Board may, except as otherwise provided in the Plan,
permit (on such terms and conditions as it shall establish) in its sole
discretion a Participant to transfer an Award for no consideration to (i) the
Participant's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece,


32



--------------------------------------------------------------------------------




nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant's household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests, or to organizations qualifying
as charitable organizations within the meaning of Section 501(c)(3) of the Code
or (ii) any other person or entity (each of (i) and (ii), upon such permitted
transfer, a "Permitted Transferee"). Except to the extent required by law, no
Award shall be subject to any lien, obligation or liability of the Participant.
All rights with respect to Awards granted to a Participant under the Plan shall
be exercisable during the Participant's lifetime only by such Participant or, if
applicable, his or her Permitted Transferee(s). The rights of a Permitted
Transferee shall be limited to the rights conveyed to such Permitted Transferee,
who shall be subject to and bound by the terms of the agreement or agreements
between the Participant and the Company.
11.2    Beneficiary Designation. Each Participant under the Plan may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his or her death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant's
death shall be paid to or exercised by the Participant's surviving spouse, if
any, or otherwise to or by his or her estate.
11.3    No Guarantee of Employment or Participation. Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant's employment at any time,
nor to confer upon any Participant any right to continue in the employ of the
Company or any Subsidiary (regardless of whether such termination results in (1)
the failure of any Award to vest; (2) the forfeiture of any unvested or vested
portion of any Award; and/or (3) any other adverse effect on the individual’s
interests under the Plan). No Employee shall have a right to be selected as a
Participant, or, having been so selected, to receive any future Awards.
11.4    Tax Withholding. The Company shall have the right and power to deduct
from all amounts paid to a Participant in cash or shares (whether under this
Plan or otherwise) or to require a Participant to remit to the Company promptly
upon notification of the amount due, an amount (which may include shares of
Common Stock) to satisfy the [minimum] federal, state or local or foreign taxes
or other obligations required by law to be withheld with respect thereto with
respect to any Award under this Plan. In the case of any Award satisfied in the
form of shares of Common Stock, no shares of Common Stock shall be issued unless
and until arrangements satisfactory to the Committee shall have been made to
satisfy the statutory minimum withholding tax obligations applicable with
respect to such Award. The Company may defer payments of cash or issuance or
delivery of Common Stock until such requirements are satisfied. Without limiting
the generality


33



--------------------------------------------------------------------------------




of the foregoing, the Company shall have the right to retain, or the Committee
may, subject to such terms and conditions as it may establish from time to time,
permit Participants to elect to tender, shares of Common Stock (including shares
of Common Stock issuable in respect of an Award) to satisfy, in whole or in
part, the amount required to be withheld (provided that such amount shall not be
in excess of the [minimum] amount required to satisfy the statutory withholding
tax obligations).
11.5    Compliance with Legal and Exchange Requirements. The Plan, the granting
and exercising of Awards thereunder, and any obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Common Stock is listed. The Company, in its discretion, may postpone the
granting, exercising and settlement of Awards, the issuance or delivery of
shares of Common Stock under any Award or any other action permitted under the
Plan to permit the Company, with reasonable diligence, to complete such stock
exchange listing or registration or qualification of such Shares or other
required action under any federal or state law, rule or regulation and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of shares of Common Stock in compliance with applicable laws, rules and
regulations. The Company shall not be obligated by virtue of any provision of
the Plan to recognize the exercise or settlement of any Award or to otherwise
sell or issue shares of Common Stock in violation of any such laws, rules or
regulations, and any postponement of the exercise or settlement of any Award
under this provision shall not extend the term of such Awards. Neither the
Company nor its directors or officers shall have any obligation or liability to
a Participant with respect to any Award (or shares of Common Stock issuable
thereunder) that shall lapse because of such postponement.
11.6    Indemnification. To the maximum extent provided by law and by the
Company’s Certificate of Incorporation and/or By-Laws, each person who is or
shall have been a member of the Committee or of the Board shall be indemnified
and held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be made a party or in which he or she may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by him or her in settlement thereof, with the Company's
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation or By-laws, by
contract, as a matter of law, or otherwise.


34



--------------------------------------------------------------------------------




11.7    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.
11.8    Deferrals. The Committee may postpone the exercising of Awards, the
issuance or delivery of Common Stock under any Award or any action permitted
under the Plan to prevent the Company or any Subsidiary from being denied a
Federal income tax deduction with respect to any Award other than an ISO or to
the extent required or permitted by applicable law.
11.9    409A Compliance. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of section 409A of the Code.
Where reasonably possible and practicable, the Plan shall be administered in a
manner to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee shall have any liability to any person in
the event such section 409A applies to any such Award in a manner that results
in adverse tax consequences for the Participant or any of his beneficiaries or
transferees.
Solely for purposes of determining the time and form of payments due under any
Award that is considered nonqualified deferred compensation under section 409A
of the Code and that is not otherwise exempt from section 409A of the Code, a
Participant shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of section 409A of the Code. Notwithstanding any other provision in this Plan,
if as of Participant’s separation from service, the Participant is a “specified
employee” as determined by the Company, then to the extent any amount payable
under any Award that is considered nonqualified deferred compensation under
section 409A of the Code and that is not otherwise exempt from section 409A of
the Code, for which payment is triggered by Participant’s separation from
service (other than on account of death), and that under the terms of the Award
would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of such separation from service or (b)
the date of the Participant’s death.
11.10    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of
Delaware specifically and mandatorily applies.
11.11    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions


35



--------------------------------------------------------------------------------




of these covenants as to the court shall appear not reasonable and to enforce
the remainder of these covenants as so amended.
11.12    No Impact On Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant's right under any such plan, policy or program. No amount payable in
respect of any Award pursuant to an Award shall be deemed part of a
Participant's regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws.
11.13    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company's right or power
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or (ii)
to limit the right or power of the Company, or any Subsidiary to take any action
which such entity deems to be necessary or appropriate.
11.14    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.
11.15    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.
11.16    Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.
11.17    Code Section 83(b) Elections. The Company, its Affiliates and the
Committee have no responsibility for any Participant's election, attempt to
elect or failure to elect to include the value of a Restricted Stock Award or
other Award subject to section 83 of the Code in the participant's gross income
for the year of payment pursuant to section 83(b) of the Code. Any participant
who makes an election pursuant to section 83(b) of the Code will promptly
provide the Committee with a copy of the election form.
11.18    No Obligation to Exercise Awards; No Right to Notice of Expiration
Date. The grant of an Award of an Option or Stock Appreciation Right will impose
no obligation upon the Participant to exercise the Award. The Company, its
Affiliates and the Committee have no obligation to inform a Participant of the
date on which any Award lapses except in the Award Agreement.


36



--------------------------------------------------------------------------------




11.19    Right to Offset. Notwithstanding any provisions of the Plan to the
contrary, and to the extent permitted by applicable law (including section 409A
of the Code), the Company may offset any amounts to be paid to a Participant
(or, in the event of the Participant’s death, to his beneficiary or estate)
under the Plan against any amounts that such Participant may owe to the Company
or its Affiliates.
11.20    Compensation Recovery Policy. Without limiting any other provision of
the Plan, any Award granted hereunder on or after January 1, 2010 shall be
subject to the Company’s Amended and Restated Compensation Recovery Policy (as
amended from time to time, and including any successor or replacement policy or
standard).
11.21    Furnishing Information. A Participant will cooperate with the Committee
by furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary when
eligibility or entitlement to any compensation or benefit based on Disability is
at issue.


37

